As filed with the Securities and Exchange Commission on December 10, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HEALTH DISCOVERY CORPORATION (Exact Name of Registrant as Specified in Its Charter) Georgia (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 74-3002154 (I.R.S.Employer Identification Number) 2 East Bryan Street, Suite 502 Savannah, GA31401 (912) 443-1987 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Stephen D. Barnhill, M.D. Chief Executive Officer Health Discovery Corporation 2 East Bryan Street, Suite 502 Savannah, GA31401 (912) 443-1987 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: Daniel B. Nunn, Jr. Fowler White Boggs P.A. 50 North Laura Street, Suite 2800 Jacksonville, FL32202 (904) 598-3118 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered AMOUNT TO
